Citation Nr: 1121629	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating greater than 10 percent for status post right ankle fracture.


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to an initial rating greater than 10 percent for status post right ankle fracture is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence of bilateral hearing loss in service or at service separation.

2.  Bilateral hearing loss for VA purposes is not currently diagnosed.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, active military service, and bilateral sensorineural hearing loss cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in that March 2009 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran did not report for his March 2009 VA examination, but a VA examination was conducted in September 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner noted the specific complaints of the Veteran and effect n his daily activities in terms of his left ear being worse, and the ringing in his ear.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The examination was adequate for rating purposes because it addressed the specific symptoms of the Veteran in terms of the VA Rating Schedule, it evaluated the complete picture of the Veteran's disability, and it elicited sufficient information to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records, to include audiograms conducted in June 2004, April 2007, and May 2007, noted no evidence of hearing loss for VA purposes.  There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A VA audiology examination was scheduled for the Veteran in March 2009, but he did not report for it.  Based on good cause shown, it was rescheduled for September 2009; puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
20
15
20
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Thus, hearing loss, as defined by 38 C.F.R. § 3.385, is not shown at this VA examination.  Review of the claims file does not show that any other audiometric evaluations were conducted after the Veteran's separation from service.  Thus, the evidence of record does not show a diagnosis of bilateral hearing loss for VA purposes in the postservice period.  

While the Veteran's contention that he has hearing difficulty is noted, a hearing loss diagnosis made in the context of these regulations is required to substantiate his claim.  38 C.F.R. § 3.385.  Absent such medical evidence, service connection is not warranted.  See, Brammer v Derwinski, 3 Vet. App.  222 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

Because the evidence of record does not reflect a current diagnosis of hearing loss for VA purposes, the preponderance of the evidence is against his claim for service connection. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A May 2009 rating decision granted service connection for status post right ankle fracture, and assigned an initial 10 percent rating.  In a June 2009 statement, the Veteran indicated his disagreement with the denial of service connection for hearing loss, and stated belief that he "deserve[d] more disability for [his] ankle."  With respect to the hearing loss issue, the RO issued a statement of the case in January 2010, and the Veteran perfected his appeal in June 2010; that issue is addressed in the decision above.  However, no statement of the case was ever issued for the ankle issue.  Although the Veteran did not specifically reference the May 2009 rating decision, it is clear that he disagreed with the rating assigned for his service-connected ankle disability.  38 U.S.C.A. § 1114(j) (West 2002).  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Therefore, remand is required for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an initial rating greater than 10 percent for status post right ankle fracture is remanded for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to an initial rating greater than 10 percent for status post right ankle fracture.  38 C.F.R. § 19.26 (2010).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the May 2009 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


